The first error asigned, being for a sum so small, only ten pence, it is too trifling to be regarded by the court, more especially as the sum for which the judgment is entered, is really and bona fide the sum due by the writing on which the suit was founded, and therefore no injury is produced to the plaintiff in error.
The second error assigned, does not exist.
It appears from calculation that the sheriff has charged full, when by law he was entitled to half commission only, for which excess the replevin bond is to be corrected agreeably to the decisions in the cases of Turley against Owings & Co. et al. Therefore, it is considered by the court that the cause be remanded to the circuit court holden for the counties of Lincoln and Knox, and upon the plaintiff in the inferior court indorsing a credit for £1 14 8J, the excess in the commission, also for the amount of costs incurred by the plaintiff in this court, he may proceed to issue execution on the said replevy bond, which is ordered to be certified to the said court.